In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                 NO. 09-15-00129-CV
                                _________________


                          IN RE NATHANIEL JONES III

________________________________________________________________________

                                 Original Proceeding
________________________________________________________________________

                                       OPINION

       Nathaniel Jones III filed a petition for writ of mandamus and a declaration

stating that he is unable to pay costs. Jones complains in his petition that the judge

of the 172nd District Court of Jefferson County, Texas will not rule on a motion

that he filed in that court. From the sparse information that Jones provides in his

petition, we are unable to identify the cause number assigned by the District Clerk

to the matter or determine if Jones has taken any action to bring the motion he

claims he filed to the trial court’s attention.

      On April 16, 2015, we notified Jones that his petition failed to include a

declaration that identified all of the prior lawsuits that he had filed, and that he also

                                            1
failed to provide the Court with a certified copy of his trust account statement.

Both of these documents are required to accompany suits filed by inmates when

they file unsworn declarations stating they are unable to pay costs. See Tex. Civ.

Prac. & Rem. Code Ann. § 14.003 (West 2002), § 14.004 (West Supp. 2014).

Because the information in Jones’s petition does not comply with the requirements

of the Rules of Appellate Procedure, the Clerk sent Jones a letter notifying him of

the numerous deficiencies with his petition for mandamus. The Clerk notified

Jones of the deadline by which he was required to correct the deficiencies in his

petition. See generally Tex. R. App. P. 9.5; see also Tex. R. App. P. 10.1(a),

52.3(a), 52.7. The Clerk’s letter warns Jones that if the deficiencies with his

petition were not corrected, his original proceeding for writ of mandamus would be

dismissed as frivolous. Jones did not file a response to the letter the Clerk sent him

by the deadline he was given. See Tex. R. App. P. 42.3(c).

      The provisions in Chapter 14 of the Texas Civil Practice and Remedies Code

apply to original mandamus proceedings filed with appellate courts. See In re

Price, No. 07-15-00137-CV, 2015 WL 1883924, at *1 (Tex. App.—Amarillo Apr.

23, 2015, orig. proceeding) (mem. op.); see also Tex. Civ. Prac. & Rem. Code

Ann. § 14.002 (West Supp. 2014). An inmate’s failure to comply with an appellate

court’s notice justifies a conclusion that the inmate’s petition is frivolous. See In re

                                           2
Kennedy, No. 12-15-00026-CV, 2015 WL 455752, at *1 (Tex. App.—Tyler Jan.

30, 2015, orig. proceeding) (mem. op.). Because Jones did not file an affidavit or

declaration identifying his previous filings, his petition for writ of mandamus is

dismissed as frivolous. See Tex. Civ. Prac. & Rem. Code Ann. § 14.003(a)(2).

      PETITION DISMISSED.



                                                        PER CURIAM


Submitted on May 27, 2015
Opinion Delivered May 28, 2015

Before Kreger, Horton, and Johnson, JJ.




                                          3